DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second alignment segments with the sealing segment located therebetween (claims 5) in combination with the features of claim 1 (e.g. the differing angles of incline) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  there should be a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitations “a first alignment segment of the at least one alignment segment” and “a second alignment segment of the at least one alignment segment”, and that they have the at least one sealing segment located therebetween. These limitations in combination with the limitations of claim 1 (e.g. the differing angles of incline of the surface at least one alignment segment to the surface of the at least one sealing segment) are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically as claim 1 only appears to be directed to the embodiment as described in paragraph 42 and Figs. 8A-C, which do not disclose or illustrate the features of this claim, such is not considered to be reasonably convey possession of such. Appropriate correction is required. Examiner recommends canceling these claims 5 and 6 as such would overcome this rejection and the above drawing objections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface of the at least one sealing segment of the first conical sealing surface” in line 9. This limitation is indefinite as it lacks antecedent basis and thus it is unclear whether it refers to one of the prior claimed sealing surfaces or is intended to be newly claimed here. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a surface of the at least one sealing segment of the first conical sealing surface”.

Claims 1 and 7 recite the limitation “an axis of the central bore” in lines 12 and 13 (respectively). This limitation is indefinite as it is unclear whether it refers to the prior claimed axis or if it is an additional axis (i.e. different from the axis of line 8). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the axis of the central bore”.

Claim 9 recites the limitation “at least one alignment segment of the first conical sealing surface” in lines 3-4 and “at least one alignment segment of the second conical sealing surface” in lines 7-8. These limitations are indefinite as it is unclear whether they refer to the prior claimed surfaces or if they are additional surfaces (e.g. as they are previously claimed to be “at least one” are there now “at least two”?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the at least one alignment segment of the first conical sealing surface” in lines 3-4 and “the at least one alignment segment of the second conical sealing surface” in lines 7-8.

Claims 2, 4-6, and 9-15 are indefinite at least by virtue of depending on an indefinite claim as detailed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-11, and 13 -14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham (US 6,070,912).
With regard to claim 1, Latham discloses a metal sealing ring (20, as seen in Figs. 3-5), comprising: a central bore (49); a first conical sealing surface (50) with at least one alignment segment (one of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5) and at least one sealing segment (the other of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5); and a second conical sealing surface (70) with at least one alignment segment (one of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5) and at least one sealing segment (the other of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5); wherein a surface of the at least one alignment segment of the first conical sealing surface has an angle of incline with respect to an axis of the central bore (i.e. the central axis that runs through the middle thereof as seen in Fig. 4, etc.) that is different than an angle of incline with respect to the axis of the central bore formed by the surface of the at least one sealing segment of the first conical sealing surface (i.e. as seen in Figs. 3-5 the surfaces proximate reference arc “a” or “b” (respectively) are inclined at different angles. Additionally see column 4 lines 24-36, etc.); and wherein a surface of the at least one alignment segment of the second conical sealing surface has an angle of incline with respect to an axis of the central bore that is different than an angle of incline with respect to the axis of the central bore formed by a surface of the at least one sealing segment of the second conical sealing surface (i.e. as seen in Figs. 3-5 the surfaces proximate reference arc “a” or “b” (respectively) are inclined at different angles. Additionally see column 4 lines 24-36, etc.).

With regard to claim 4, Latham discloses that the angle of incline of the surface of the at least one alignment segment of the first conical sealing surface is less than the angle of incline of the surface of the at least one sealing segment of the first conical sealing surface (i.e. as seen in Figs. 3-5. Additionally see column 4 lines 24-36, etc.); and the angle of incline of the surface of the at least one alignment segment of the second conical sealing surface is less than the angle of incline of the surface of the at least one sealing segment of the second conical sealing surface (i.e. as seen in Figs. 3-5. Additionally see column 4 lines 24-36, etc.).

With regard to claim 7, Latham discloses a method of sealing tubular components (e.g. as seen in Figs. 3-5), comprising: providing a first tubular member (4 or 10) having a central bore (49); a first conical sealing surface (50) with at least one alignment segment (one of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5) and at least one sealing segment (the other of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5); and a second conical sealing surface (70) with at least one alignment segment (one of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5) and at least one sealing segment (the other of the respective tapered surfaces defined by “a” or “b” as seen in Fig. 3-5); wherein a surface of the at least one alignment segment of the first conical sealing surface has an angle of incline with respect to an axis of the central bore (i.e. the central axis that runs through the middle thereof as seen in Fig. 4, etc.) that is different than an angle of incline with respect to the axis of the central bore formed by the surface of the at least one sealing segment of the first conical sealing surface (i.e. as seen in Figs. 3-5 the surfaces proximate reference arc “a” or “b” (respectively) are inclined at different angles. Additionally see column 4 lines 24-36, etc.); and wherein a surface of the at least one alignment segment of the second conical sealing surface has an angle of incline with respect to an axis of the central bore that is different than an angle of incline with respect to the axis of the central bore formed by a surface of the at least one sealing segment of the second conical sealing surface (i.e. as seen in Figs. 3-5 the surfaces proximate reference arc “a” or “b” (respectively) are inclined at different angles. Additionally see column 4 lines 24-36, etc.); aligning the end of the first tubular member with the end of the second tubular member at a similar internal diameter in a face-to-face relationship (as seen in Figs. 3-5 in the various stages of alignment); aligning the metal sealing ring with the first tubular member at a similar internal diameter via the at least one alignment segment of the first conical sealing surface (as seen in Figs. 3-5 in the various stages of alignment); and aligning the metal sealing ring with the second tubular member at a similar internal diameter via the at least one alignment segment of the second conical sealing surface (as seen in Figs. 3-5 in the various stages of alignment).

With regard to claim 8, Latham discloses sealing a space between the first tubular member and the second tubular member against fluid (as seen in Figs. 3-5, etc.) by: abutting the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member (as seen in Figs. 3-5); and abutting the second conical sealing surface of the metal ring with the conical sealing surface of the second tubular member (as seen in Figs. 3-5).

With regard to claim 9, Latham discloses abutting the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member comprises initially contacting at least one alignment segment (i.e. the surface shown in contact in Fig. 3-4 at reference arc “b”) of the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member (as seen in Figs. 3-4, etc.); and abutting the second conical sealing surface of the metal sealing ring with the conical sealing surface of the second tubular member comprises initially contacting at least one alignment segment (i.e. the surface shown in contact in Figs. 3-4 similar to that shown at reference arc “b” but at the other conical sealing surface) of the second conical sealing surface of the metal sealing ring with the conical sealing surface of the second tubular member (as seen in Figs. 3-4, etc.).

With regard to claim 10, Latham discloses abutting the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member further comprises subsequently contacting the at least one sealing segment of the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member (as seen in Fig. 5, etc.); and abutting the second conical sealing surface of the metal sealing ring with the conical sealing surface of the second tubular member further comprises subsequently contacting a at least one sealing segment of the second conical sealing surface of the metal sealing ring with the conical sealing surface of the second tubular member (as seen in Fig. 5).

With regard to claim 11, Latham discloses that the angle of incline of the surface of the at least one alignment segment of the first conical sealing surface is less than the angle of incline of the surface of the at least one sealing segment of the first conical sealing surface (i.e. as seen in Figs. 3-5. Additionally see column 4 lines 24-36, etc.); and the angle of incline of the surface of the at least one alignment segment of the second conical sealing surface is less than the angle of incline of the surface of the at least one sealing segment of the second conical sealing surface (i.e. as seen in Figs. 3-5. Additionally see column 4 lines 24-36, etc.).

With regard to claim 13, Latham discloses sealing a space (as seen in Figs. 3-5) between the first tubular member and the second tubular member against fluid via the at least one sealing segment of the first conical sealing surface and the at least one sealing segment of the second conical sealing surface (as seen in Figs. 3-5).

With regard to claim 14, Latham discloses initially contacting the at least one alignment segment of the first conical sealing surface with the conical sealing surface of the first tubular member and the at least one alignment segment of the second conical sealing surface with the conical sealing surface of the second tubular member (as seen in Figs. 3-4); and subsequently contacting the at least one sealing segment of the first conical sealing surface with the conical sealing surface of the first tubular member and the at least one sealing segment of the second conical sealing surface with the conical sealing surface of the second tubular member (as seen in Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 6,070,912) in view of Reimert (US 2006/0048945).
With regard to claim 2, Latham fails to disclose a recess located between the first conical sealing surface and the second conical sealing surface.
Reimert discloses a very similar metal sealing ring (36) with conical sealing surfaces (i.e. the two conical surfaces shown in Fig. 3) and a recess (the annular recess on the outer circumference as shown in Fig. 3) located between the first conical sealing surface and the second conical sealing surface (as seen in Fig. 3).
It would have been considered obvious to one having ordinary skill in the art, at the time th invention was made, to have modified the device of Latham such that there is a recess located between the first conical sealing surface and the second conical sealing surface as taught by Reimert. Such a modification would provide the expected results of at least reduced weight and material cost.

With regard to claim 12, Latham fails to disclose a recess located between the first conical sealing surface and the second conical sealing surface.
Reimert discloses a very similar metal sealing ring (36) with conical sealing surfaces (i.e. the two conical surfaces shown in Fig. 3) and a recess (the annular recess on the outer circumference as shown in Fig. 3) located between the first conical sealing surface and the second conical sealing surface (as seen in Fig. 3).
It would have been considered obvious to one having ordinary skill in the art, at the time th invention was made, to have modified the device of Latham such that there is a recess located between the first conical sealing surface and the second conical sealing surface as taught by Reimert. Such a modification would provide the expected results of at least reduced weight and material cost.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally the above drawing objections and 112 rejections are new grounds of rejection based on the amended claim language and thus none of the prior arguments pertain to them.
In the interest of advancing prosecution Examiner recommends overcoming the 112(b) rejection of claim 7 and incorporating the subject matter of claim 15 into claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675